UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6124


DMITRY PRONIN,

                    Plaintiff - Appellant,

             v.

LIEUTENANT TROY JOHNSON; OFFICER FLOURNOY; OFFICER
MIDDLEBROOK; OFFICER WILSON; OFFICER CRAWFORD; KENNETH
ATKINSON;   DANIEL      FALLEN; REX     BLOCKER;    LOUISA
FUERTES-RASARIO; SANDRA K. LATHROP; JAKE BURKETT; BRANDON
BURKETT; JOHN BRYANT; PATINA WALTON-GRIER; HENRI WALL;
EDWARD HAMPTON; WILLIAM JOHNSON; LIEUTENANT EDA
OLIVERA-NEGRON, Operations,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. David C. Norton, District Judge. (5:12-cv-03416-DCN)


Submitted: January 21, 2021                                       Decided: February 2, 2021


Before GREGORY, Chief Judge, and MOTZ and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dmitry Pronin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dmitry Pronin appeals from the district court’s orders granting judgment as a matter

of law to Defendant Jake Burkett and entering judgment pursuant to the jury verdict in

favor of Defendant Troy Johnson. On appeal, Pronin asserts that the district court erred in

denying his motion to reopen evidence in his direct case due to the alleged refusal of his

attorneys to seek admission of certain statements by Burkett and his brother. However,

attorney error is not a “legitimate justification” for failing to present the evidence sooner,

and thus, the district court was “well within its discretion in refusing to consider” Burkett’s

evidence. See Cray Comm. v. Novatel Comp. Sys., 33 F.3d 390, 395 (4th Cir. 1994) (noting

that the argument that a lawyer’s mistake imposes an “unjust penalty” on an innocent client

is “wholly inconsistent with our system of representative litigation”). Accordingly, we

affirm the district court’s judgment. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 AFFIRMED




                                              2